Title: Cabinet Meeting. Opinion on the Case of the Little Sarah, [8 July 1793]
From: Jefferson, Thomas
To: 



[Philadelphia, July 8, 1793]

At a Meeting held at the State House of the City of Philadelphia July the 8. 1793
Present
The Secretary of State
The Secretary of the Treasury
The Secretary at War
It appeared, that Brigantine called the Little Sarah has been fitted out at the Port of Philadelphia, with fourteen Cannon and all other equipments indicating that she is intended (as a Privateer) to cruise under the authority of France, and that she is now lying in the River Delaware at some place between this City and Mud Island; that a Conversation has been had between the Secretary of State and the Minister Plenipotentiary of France in which conversation the Minister refused to give any explicit assurance that the Brigantine would continue until the arrival of the President and his decision in the case; but made declarations respecting her not being ready to sail within the time of the expected return of the President from which the Secretary of State infers with confidence that she will not sail till the President will have an opportunity of considering and determining the case. That is the course of the Conversation, the Minister declared that the additional guns which had been taken on by the Little Sarah were French property but the Governor of Pensylvania has declared that he has good ground to believe that at least two of her cannon were purchased here by Citizens of Philadelphia. The Governor of Pensylvania asks advice what steps under the circumstances he shall pursue.
The secretary of the Treasury and The secy of War are of opinion that it is expedient that immediate measures should be taken provisionally for establishing a battery on Mud Island, under cover of a party of Militia, with direction that if the Brig Sarah should attempt to depart before the pleasure of the President shall be known concerning her military coertion be employed to arrest and prevent her progress.
The Secretary of State dissents from this opinion.

Th: Jefferson


Information having also been received that part of the Crew of the Sarah are citizens of the UStates; as can be testified by Charles Biddle of this City.
The abovementioned heads of Department agree that this information shall be communicated to the Atty of the District in order that pursuant to his former instructions he may take measures for apprehending and bringing them to Trial.

